UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-2144


IN RE: GREGORY B. MYERS.
___________________________________________

GREGORY B. MYERS,

                    Plaintiff - Appellant,

BARBARA ANN KELLY,

                    Appellant,

             v.

OFFIT KURMAN, P.A.,

                    Defendant - Appellee,

ROGER SCHLOSSBERG,

                    Trustee - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:17-cv-03846-PX; 8:17-cv-03847-PX; 8:18-cv-00336-PX)


Submitted: June 28, 2019                                        Decided: July 11, 2019


Before FLOYD and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Roger C. Simmons, GORDON & SIMMONS, LLC, Frederick, Maryland, for Appellants.
Frank J. Mastro, Roger Schlossberg, SCHLOSSBERG, MASTRO & SCANLAN,
Hagerstown, Maryland; Gregory P. Johnson, OFFIT KURMAN, P.A. Fulton, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Gregory B. Myers and Barbara Ann Kelly appeal from the district court’s orders

dismissing as moot their appeals from the bankruptcy court’s orders granting the Chapter

7 trustee’s motion for approval of a settlement and compromise agreement and denying

their motion for stay pending appeal. Applying the factors set forth in Mac Panel Co. v.

Virginia Panel Corp., 283 F.3d 622, 625 (4th Cir. 2002), we find that the appeals are

equitably moot given that the agreement has been fully consummated, the funds have

been distributed accordingly, and the Appellants were not parties to that agreement. See

In re U.S. Airways Group, Inc., 369 F.3d 806, 809 (4th Cir. 2004). Therefore, we affirm

the district court’s order dismissing the appeals as well as its order denying the

Appellants’ motion for rehearing, Bankr. R. 8022. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            3